We decide on authority of the Fries Case (169 N.Y. 270), and the Muhlker Case (173 N.Y. 549), that under the statute requiring the structure complained of the plaintiff has no remedy against this defendant.
The constitutionality of the statute being questioned we hold (1) that it does not violate the State Constitution, (2) that it does not offend against that provision of the 14th amendment of the Federal Constitution providing that a person shall not be deprived of property without due process of law, and (3) that it does not contravene section 10 of article 1 of the Federal Constitution forbidding the impairment of the obligation of a contract.
The judgment should be reversed and the complaint dismissed, without costs.
PARKER, Ch. J., O'BRIEN, HAIGHT, MARTIN, CULLEN and WERNER, JJ., concur; GRAY, J., not sitting.
Judgment reversed, etc.